                             Case 2:19-cv-03563-SPL Document 30 Filed 10/14/20 Page 1 of 4




                 1     Laura Sixkiller (Bar No. AZ-022014)
                       laura.sixkiller@us.dlapiper.com
                 2     Kate L. Benveniste (Bar No. AZ-027284)
                 3     kate.benveniste@us.dlapiper.com
                       DLA PIPER LLP (US)
                 4     2525 East Camelback Road, Suite 1000
                       Phoenix, Arizona 85016-4232
                 5     Tel: 480.606.5100
                       Fax: 480.606.5101
                 6     dlaphx@us.dlapiper.com
                 7
                       Attorneys for Plaintiff
                 8     Stillwell Madison, LLC
                 9                                  UNITED STATES DISTRICT COURT
               10                                           DISTRICT OF ARIZONA
               11      Stillwell Madison, LLC,                          )      CASE NO. CV-19-03563-PHX-SPL
                                                                        )
               12                              Plaintiff,               )      JOINT STATUS REPORT
               13                                                       )
                                 v.                                     )
               14                                                       )
                       Girardi & Keese, et al.                          )
               15                              Defendants.              )
                                                                        )
               16                                                       )
               17
               18                Pursuant to the Court’s order (Doc. 29), the parties submit the following joint status
               19      report.
               20                On October 2, 2020, Plaintiff filed a notice informing the Court that the arbitration
               21      hearing in this matter was vacated due to Defendants’ failure to pay the required arbitration
               22      fees. (Doc. 28.) As of the date of this status report, Defendants have still not paid the
               23      required arbitration fees and the arbitration hearing has not been reset.
               24                Plaintiff is currently exploring options available through JAMS and its administrative
               25      procedures to obtain relief. To the extent an arbitration award is ultimately issued, Plaintiff
               26      will seek confirmation of the award. Plaintiff otherwise reserves the right to have its claims
               27      heard in this Court. Sink v. Aden Enters., Inc., 352 F.3d 1197, 1201 (9th Cir. 2003) (“Aden’s
               28      failure to pay required costs of arbitration was a material breach of its obligations in
DLA P IPE R LLP (US)
P HOE NIX , A RIZONA
                                  Case 2:19-cv-03563-SPL Document 30 Filed 10/14/20 Page 2 of 4




                          1   connection with the arbitration. Aden had a fair chance to proceed with arbitration, but
                          2   Aden scuttled that prospect by its non-payment of costs, impeding the arbitration to the
                          3   point where the arbitrator cancelled the arbitration and declared Aden in default. In these
                          4   circumstances, we hold that § 4 of the FAA does not compel a district court to return the
                          5   parties once more to arbitration.”).
                          6         Defendants’ position is that Plaintiff has raised this issue with the arbitrator,
                          7   Hon. Candace Cooper (Ret.). However, the JAMS Comprehensive Arbitration Rules and
                          8   Procedures control, namely. JAMS 6(c) which states:
                          9         If, at any time, any Party has failed to pay fees or expenses in full, JAMS may
                                    order the suspension or termination of proceedings. JAMS may so inform the
                     10             Parties in order that one of them may advance the required payment. If one
                     11             Party advances the payment owed by a non-paying Party, the Arbitration shall
                                    proceed, and the Arbitrator may allocate the non-paying Party’s share of such
                     12             costs, in accordance with Rules 24(f) and 31(c). An administrative suspension
                     13             shall toll any other time limits contained in these Rules or the Parties’
                                    Agreement.
                     14
                     15       To date, Plaintiff has not elected to proceed pursuant to JAMS 6(c).
                     16             Plaintiff proposes submitting a further status report in thirty (30) days.
                     17
                     18       Dated: October 14, 2020                 DLA PIPER LLP (US)
                     19
                                                                      By: s/ Kate L. Benveniste
                     20                                                   LAURA SIXKILLER
                     21                                                   laura.sixkiller@us.dlapiper.com
                                                                          KATE L. BENVENISTE
                     22                                                   kate.benvensite@us.dlapiper.com
                                                                          2525 East Camelback Road, Suite 1000
                     23                                                   Phoenix, Arizona 85016-4232
                                                                          Tel: 480.606.5100
                     24                                                   Fax: 480.606.5101
                     25
                                                                           Attorneys for Plaintiff
                     26                                                    Stillwell Madison, LLC
                     27
                     28
DLA P I PER LLP (US)                                                        -2-
   PHOE NI X, ARI ZO NA
                                  Case 2:19-cv-03563-SPL Document 30 Filed 10/14/20 Page 3 of 4




                          1   Dated: October 14, 2020          BAKER, KEENER & NAHRA, LLP
                          2
                                                               By: s/ Phillip A. Baker (with permission)
                          3
                                                                   PHILLIP A. BAKER (Admitted PHV)
                          4                                        pbaker@bknlawyers.com
                                                                   633 West 5th Street, Suite 5500
                          5                                        Los Angeles, California 90071
                                                                   Tel: 213.241.0900
                          6                                        Fax: 213.241.0990
                          7
                                                                   Attorneys for Defendants Girardi Keese,
                          8                                        Thomas V. Girardi, and Erika N. Girardi
                          9
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
DLA P I PER LLP (US)                                                -3-
   PHOE NI X, ARI ZO NA
                                  Case 2:19-cv-03563-SPL Document 30 Filed 10/14/20 Page 4 of 4




                          1                                CERTIFICATE OF SERVICE
                          2         I hereby certify that on October 14, 2020, I electronically filed the attached
                          3   document with the Clerk’s Office using the CM/ECF System, and a copy will be
                          4   electronically served on CM/ECF registrants in this action.
                          5         Patrick J. McGroder III
                                    BEUS GILBERT PLLC
                          6         701 North 44th Street
                          7         Phoenix, Arizona 85008
                                    Tel: 480.429.3000
                          8         P3@beusgilbert.com
                          9
                                    Phillip A. Baker
                     10             BAKER, KEENER & NAHRA, LLP
                                    633 West 5th Street, Suite 5500
                     11             Los Angeles, California 90071
                     12             Tel: 213.241.0900
                                    pbaker@bknlawyers.com
                     13
                     14             Attorneys for Defendants Girardi Keese,
                                    Thomas V. Girardi, and Erika N. Girardi
                     15
                     16                                                         s/ Stephanie Havell
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
DLA P I PER LLP (US)                                                      -4-
   PHOE NI X, ARI ZO NA
